department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc lm uilc wta-n-107990-01 internal_revenue_service national_office field_service_advice memorandum for all area_counsel large and mid-size business and area_counsel small_business self employed from linda burke division counsel large and mid-size business cc lm subject golf course land improvements this is to alert all area_counsel about the attached guidance for examiners issued date by the industry director communications technology and media regarding the proper treatment of golf course improvements please contact kelly h myers senior program analyst s c cp rc m at or kelly myers irs gov or melvin louie senior program analyst lm cmt at or melvin louie irs gov if you have any further questions attachment as stated wta-n-107990-01 department of the treasury internal_revenue_service washington d c large_and_mid-size_business_division memorandum date date to industry directors lmsb director compliance sb_se deputy commissioner te_ge from industry director s thomas w wilson jr communications technology media lmsb subject golf course land improvements this memorandum serves as interim guidance for examination employees in the classification and examination of golf courses this guidance reflects the decision by compliance management to balance resources with workload priorities the examination function has been discussing the proper treatment of golf course improvements with industry representatives chief_counsel personnel have also participated in these discussions the issue is whether certain costs incurred in the construction and reconstruction of golf courses qualify as land improvements eligible for depreciation the service’s historical position is that the improvements constitute land and as such are not subject_to depreciation the leading legal support for this position is contained in revrul_55_290 1955_1_cb_320 and edinboro company v united_states 224_fsupp_30 ustc w d pa this position was established during a time when golf course construction did not contain current technologies such as sprinkler systems engineered drainage systems and genetically engineered grasses these innovations may create a new factual situation not accurately addressed by the existing revenue_ruling and court decision this has caused a need for the service to re-evaluate the depreciation issue the office_of_chief_counsel has opened a project and is committed to trying to update the service’s position with formal guidance via a new revised or amplified revenue_ruling during calendar_year until formal guidance is issued it is recommended that examination resources be concentrated on situations in which taxpayers have taken extreme positions for example wta-n-107990-01 cases in which taxpayers incurred reconstruction costs for greens tees and sand bunkers on an existing course and the taxpayers expensed the costs as operating costs cases involving push-up or natural soil greens and tees in which taxpayers claimed depreciation cases in which taxpayers expensed or depreciated construction or reconstruction costs of fairways and roughs and cases in which taxpayers allocated golf course construction costs to residential building lots questions relating to this issue and industry can be directed to kelly h myers sb_se sr program analyst s c cp rc m or melvin louie lmsb sr program analyst lm ctm kelly can be reached at or via email at kelly myers irs gov melvin can be reached at or via email at melvin louie irs gov
